Citation Nr: 0610853	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a fungal infection.  

2.  Entitlement to service connection for a disorder of the 
eyes, claimed as residuals of burns of the face and eyes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1970 and he served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  During service the veteran had an acute skin infection of 
the groin but a subsequent postservice skin disorder is not 
shown to be a continuation thereof and is not otherwise shown 
to be of service origin.  

2.  The veteran was hospitalized and treated for burns of the 
face and eyes during service which healed without 
demonstrable residual disability and his current corneal 
scarring of the left eye is due to postservice surgery for a 
pterygium and recurrence of a pterygium of the left eye.  


CONCLUSIONS OF LAW

1.  A chronic fungal infection was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  A disorder of the eyes, as residuals of burns of the face 
and eyes, was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II").  

Here, the appellant was notified of the VCAA in March 2001, 
prior to the rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  He was 
again notified of the VCAA requirements in a December 2004 RO 
letter.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

The veteran's service medical records (SMRs) and service 
personnel records have been obtained and are on file. 

The veteran's relevant private clinical records have been 
obtained and are on file.  In fact, these were submitted by 
the veteran even prior to the VCAA notifications.  Also, he 
has not related having had any postservice VA medical 
treatment.  

The appellant underwent VA skin and eyes examinations to 
determine whether any current disability of the skin and eyes 
were of service origin.  38 U.S.C.A. § 5103A(d).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service.  Id; see also 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service connection may 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Godfrey 
v. Brown, 7 Vet. App. 398, 406 (1995).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



Fungal Infection

During service, in March 1970, the veteran was treated for a 
groin rash manifested by pruritus which was of 1 1/2 weeks 
duration.  It was noted to be probable eczema with fungus 
involvement.  A field medic had treated it with alcohol and 
then soap and a bacterial ointment.  The veteran had been 
applying a powder, probably Desenex and more recently a medic 
had started applying Griseofulvin.  On examination the 
veteran had what appeared to be a severe fungal infection 
which was secondarily infected by bacteria.  He also had 
lesions of an arm.  He was given Tetracycline and Tinactin.  

Postservice private clinical records reflect that in 
September 1976 the veteran had incision and drainage of an 
abscess of the left axilla which he had had for approximately 
one week.  A culture was positive for Staph Aureus.  Also 
noted was a groin eruption which was negative for KOH 
preparation and appeared to be more of an intertrigo or 
possibly yeast infection.  In February 1977 he developed an 
infection of his left thigh and knee following trauma.  He 
had several other small crusty yellowish lesions of the right 
hand and left arm, all of which appeared to be pyodermatous.  

In March 1977 the veteran was seen for an infection of the 
left arm which had developed in the last several days.  There 
was a fairly large node in the left axilla which was freely 
moveable and not too tender.  In April 1977 he had pyoderma 
of the left arm which was once again healing well.  There was 
less pruritus when ointment was applied.  He was seen again 
in September 1980 for the first time in 3 1/2 years after 
developing another outbreak of probably pyoderma of the left 
side of his chest (near the axillary vault), the left elbow, 
and right hand.  He had typical lesions which were somewhat 
crusty and he had purulent drainage at times.  In January 
1981 he made but did not keep a subsequent medical appoint.  
In February 1990 he had actinic keratosis of the left arm.  
No cancerous or precancerous lesions were noted.  

The veteran was seen in June 1999 for secondary skin 
infections of the right leg and both hands.  

On VA examination in August 2001 the veteran's claim file was 
reviewed and his past private clinical treatment was noted.  
The veteran worked as a framer or construction worker and his 
hobbies included camping.  He reported that his skin rash 
first showed up in his armpits.  He had multiple rashes when 
in Vietnam that had never gone away.  However, a review of 
the SMRs showed only a single episode of tinea cruris with 
secondary infection, treated with antifungal and antibiotic 
medications during service.  After service, he had had a few 
episodes for which he was seen by dermatologists, mostly for 
cellulitis secondary to trauma.  There was a single episode 
with a questionable fungal or tinea component.  

After a physical examination, the impression was that the 
examiner saw no evidence to suggest that the veteran had 
ongoing problems associated with any episode of jungle rot in 
Vietnam and the subsequent episodes represented new 
infections consistent with the environment that the veteran 
created secondary to his work.  

Although the veteran sincerely believes that his skin 
eruptions have been a continuance or recurrence of an 
original skin infection and he has submitted medical evidence 
documenting treatment for postservice skin eruptions, he has 
not submitted or otherwise identified any probative evidence 
to substantiate a medical nexus between the inservice and the 
postservice skin eruptions.  

A lay person is competent to submit lay statements or 
testimony addressing the physical manifestations of a disease 
or injury.  However, a lay person's statements or opinions 
are not competent to establish medical causation.  See Harvey 
v. Brown, 6 Vet. App. 390 (1994) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because lay persons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

Here, the only medical opinion on file as to whether the 
veteran's current skin disorder is related to his military 
service is negative.  That opinion was rendered after 
acknowledging the veteran's contention, recording his 
complaints, and reviewing the claim file.  There is otherwise 
no competent medical evidence to the contrary.  So, the Board 
is constrained to deny the claim for service connection for a 
fungal infection.  

Accordingly, service connection for a fungal infection is 
denied.  

Eye Disorder, as Residuals of Burns of the Face and Eyes

The veteran's service entrance examination noted that his 
uncorrected distant visual acuity was 20/20 in the right eye 
and 20/25 in the left.  In an adjunct medical history 
questionnaire he reported having worn glasses when he was in 
the third grade.  Testing of his visual acuity about a week 
later revealed that his uncorrected visual acuity was 20/20 
in each eye.  

The veteran was hospitalized in January 1970 after diesel 
fuel exploded into his face and eyes.  Initially, he had pain 
and decreased vision in each eye.  He had superficial 1st 
degrees burns on his upper cheeks.  His visual acuity was 
20/40 in the right eye and 20/70 in the left.  His 
conjunctivae were injected.  There were superficial stains 
and abrasions on each cornea.  The remainder of an eye 
examination was negative.  The impression was bilateral 
superficial thermal 1st degrees burns of the cornea and skin 
of the face.  During hospitalization his vision improved and 
the abrasions began to heal.  

A service clinical note dated later in January 1969, but 
apparently actually recorded in January 1970, reflects that 
the veteran was given Demerol for burns of his eyes and face.  
Even later in January 1970, an ocular examination revealed 1 
+ injection of the conjunctiva of the left eye but the 
conjunctiva of the right eye was clear.  The cornea of each 
eye was clear except that on the left cornea there were 
multiple, five in all, stipples which were questionably 
medically induced.  

The service separation examination in December 1970 revealed 
the veteran's uncorrected distant visual acuity was 20/20 in 
each eye.  

Private clinical records show that in 1990 and 1991 the 
veteran was seen for pterygium of each eye.  Pterygium is a 
wing-like structure, applied especially to a triangular fold 
of membrane, extending from the conjunctiva to the cornea.  
Norris v. West, 11 Vet. App. 219, 220 (1998).  In August 1990 
he underwent surgical removal of a pterygium from his left 
eye at a private medical facility.  The operative report 
indicates that there were no complications.  

Additional private clinical records demonstrate that in June 
1991 he had a recurrence of the pterygium in the left eye, 
which caused irritation.  Later that month he again underwent 
excision of a pterygium, with conjunctival grafting.  

When the veteran was afforded a VA examination of his eyes 
the examiner reviewed the claim file.  His history of 
inservice burns was reported, as was his postservice history 
of eye surgery.  After a physical examination, the diagnosis 
was status post pterygium surgery of the left eye.  A January 
2002 addendum to that examination report shows that the 
examiner reported that the record showed that the veteran had 
scarring of the left cornea after his past pterygium surgery 
and recurrence of the pterygium.  In spite of this, he still 
had 20/30 visual acuity in the left eye.  The examiner stated 
that from this it appeared that the corneal scarring was a 
result of the pterygium and not from the prior gas explosion.  

Here, the only medical opinion on file as to whether any eye 
disorder is related to the veteran's military service is 
negative.  That opinion was rendered after acknowledging the 
veteran's contention, recording his complaints, and reviewing 
the claim file.  There is otherwise no competent medical 
evidence to the contrary.  So, the Board is constrained to 
deny the claim for service connection for a disorder of the 
eyes, claimed as residuals of burns of the face and eyes.  

The Board wishes to emphasize that it is not contesting that 
the veteran had acute disability of the eyes during service 
but that this injury healed without residual disability and 
is not shown to be related in any way to the pterygium of 
each eye, and surgery for pterygium and recurrence of 
pterygium in the left eye, which is of postservice origin.  

So, as it stands, the preponderance of the evidence is 
against both claims.  This being the case, the claims must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a fungal infection and for a disorder 
of the eyes, claimed as residuals of burns of the face and 
eyes, is denied. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


